DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed 11/30/2020, is acknowledged.  Amendments to the specification have been entered.  
New claims 37-46 are pending in this action.  Claims 21-36 have been cancelled.  Claims 1-20 have been cancelled previously.  Claims 37-46 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of objection and rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 62/696,598, filled July 11, 2018, U.S. Application No. 62/798,604, filed January 30, 2019, and U.S. Application No. 62/840,572, filed April 30, 2019.  

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Objections
Claim 37 is objected to because of the following informalities:  Claim 37 comprises the typographic error “API solution the inactive excipient in an amount” that should be corrected to “API solution includes the inactive excipient in an amount” or as needed.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the present case, the new limitation “wherein the neomycin sulfate has an activity basis of at least 0.50 U/mcg, the polymyxin b sulfate has an activity basis of at least 5000 U/mg, and the bacitracin or bacitracin zinc has an activity basis of 50 U/mg” does not have any support in the original specification.  Therefore, said newly introduced limitation constitutes a new matter.  
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
New claim 37 recites the limitation “highly concentrated active pharmaceutical ingredient (API) solution” that is unclear.  The term “highly concentrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
New claim 37 recites the limitation “the neomycin sulfate has an activity basis of at least 0.50 U/mcg” that is unclear and indefinite.  In the present case, it is noted that neither the claim nor specification provides a clear definition for the term “activity basis”.  unit of compound” (i.e. “U”).  Regarding the units “mcg”, it is unclear if this is a weight (i.e., micrograms) of the entire formulation, i.e., “solution comprising excipient in an amount of 1-100 kg”.  To this point, it is noted that the instant specification teaches specific amounts of claimed APIs per gram or kilogram of excipient (see Para. 0063, 0064 in amended specification), and not for the entire weight of formulation.  Similar is applied to the concentrations of other constituents/APIs recited in claim 37.  Therefore, the clarification of newly introduced numerical limitations is required.  
New claim 37 further recites the limitation "the ratio of neomycin sulfate to polymyxin b sulfate is ...” that is unclear and indefinite.  In the present case, the recited relative amounts (i.e., ratios) are not clearly delineated (e.g., mol%, wt%, vol%, etc.), and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.  
Claims 38-46 are rejected as being dependent on rejected independent claim 37 and failing to cure the defect.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0111298 – teaches topical formulations comprising neomycin, polymyxin b, bacitracin zinc and petrolatum.  
 
US 2004/0043947 - teaches topical formulations comprising neomycin, polymyxin b, bacitracin zinc, steroid/hydrocortisone, and also may include petrolatum, methylparaben, glycerin, propylene glycol, and other additives.
US 2009/0111780 - teaches topical formulations comprising neomycin, polymyxin b, bacitracin zinc, steroid/hydrocortisone, and also may include trimethoprim, glycerin, propylene glycol, mannitol, and other additives.
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art.

Response to Arguments
Applicant's arguments, filed 11/30/2020, have been fully considered, but they are moot in view of amendments to the claims.  

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615